1    ERIN J. RADEKIN
     Attorney at Law - SBN 214964
2
     1001 G Street, Suite 107
3    Sacramento, California 95814
     Telephone: (916) 446-3331
4    Facsimile: (916) 447-2988
5
     Attorney for Defendant
6    ANTONIO REYNA
7

8                             IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                      )       2:14-CR-00069 MCE
12                                                  )
                                   Plaintiff,       )       STIPULATION AND
13
                                                    )       ORDER TO CONTINUE ADMIT/DENY
14   v.                                             )       HEARING
                                                    )
15                                                  )
     ANTONIA REYNA.                                 )
16
                                                    )
17                           Defendant.             )
     __________________________________             )
18

19                                              STIPULATION
20          Plaintiff, United States of America, by and through its counsel, Assistant United States
21
     Attorney James Conolly, and defendant, Antonio Reyna, by and through his counsel, Erin J.
22
     Radekin, agree and stipulate to vacate the date set for admit/deny hearing, June 13, 2019 at 10:00
23
     a.m., in the above-captioned matter, and to continue the admit/deny hearing to August 15, 2019
24
     at 10:00 a.m. in the courtroom of the Honorable Morrison C. England, Jr.
25
            The reason for this request is that resolution of this matter depends on the outcome of the
26
     state homicide case underlying the new law violation alleged in the Probation Officer’s petition.
27
     Ms. Radekin has conferred with Michael Long, Mr. Reyna’s attorney in the state matter, and he
28



                                                Stipulation and Order - 1
1
     reported Mr. Reyna’s sentencing is on July 19, 2019. Upon conferring with Mr. Conolly, the
2
     parties believe it is best to wait until after sentencing in state court, as Mr. Reyna’s presence may
3
     be required for the hearing on, or resolution of, the violations of supervised release. The court is
4
     advised Mr. Conolly concurs with this request and has authorized Ms. Radekin to sign this
5
     stipulation on his behalf.
6

7
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.

8    IT IS SO STIPULATED.

9    Dated: June 12, 2019                          MCGREGOR W. SCOTT
10
                                                   United States Attorney

11
                                            By:     /s/ James Conolly
12                                                 JAMES CONOLLY
13
                                                   Assistant United States Attorney

14   Dated: June 12, 2019                          /s/ Erin J. Radekin
                                                   ERIN J. RADEKIN
15                                                 Attorney for Defendant
16                                                 ANTONIO REYNA

17
                                                   ORDER
18

19          For the reasons set forth in the accompanying stipulation and declaration of counsel, the

20   admit/deny hearing date of June 13, 2019 is VACATED and the above-captioned matter is set
21
     for admit/deny hearing on August 15, 2019 at 10:00 a.m.
22
            IT IS SO ORDERED.
23   Dated: June 13, 2019
24

25

26

27

28



                                              Stipulation and Order - 2
